Name: Commission Delegated Regulation (EU) 2018/631 of 7 February 2018 supplementing Regulation (EU) 2017/625 of the European Parliament and of the Council by establishing European Union reference laboratories for pests of plants
 Type: Delegated Regulation
 Subject Matter: cooperation policy;  research and intellectual property;  natural environment;  agricultural policy;  environmental policy;  agricultural activity
 Date Published: nan

 25.4.2018 EN Official Journal of the European Union L 105/1 COMMISSION DELEGATED REGULATION (EU) 2018/631 of 7 February 2018 supplementing Regulation (EU) 2017/625 of the European Parliament and of the Council by establishing European Union reference laboratories for pests of plants THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2017/625 of the European Parliament and the Council on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC, and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (1), and in particular Article 92(4) thereof, Whereas: (1) Competent authorities are required to take adequate and timely measures against quarantine pests within the meaning of Article 3 of Regulation (EU) 2016/2031 (2) of the European Parliament and of the Council, as well as against pests which are not included in the list of Union quarantine pests but which may, in accordance with Article 30(1) of that Regulation, fulfil the conditions for inclusion in that list. The effectiveness of official controls and other official activities ensuring compliance with Union legislation is of primary importance in this regard. (2) That effectiveness depends on the quality, uniformity and reliability of the methods of analysis, test or diagnosis employed by the official laboratories designated in accordance with Article 37(1) of Regulation (EU) 2017/625, and of the results of the analyses, tests and diagnoses performed by those official laboratories. (3) Those methods are to remain updated and, where necessary, improved in order to ensure the quality, uniformity and reliability of analytical, testing and diagnostic data generated by them. (4) The measures taken for previous infestations indicate that official laboratories designated in accordance with Article 37 of Regulation (EU) 2017/625 would benefit from coordination and assistance to improve and promote uniform practices in the development or use of the methods of analysis, test or diagnosis employed by those official laboratories, and in the interpretation of results. (5) European Union reference laboratories should therefore be established to contribute to the improvement and harmonisation of the methods of analysis, test or diagnosis, the development of validated methods and the coordinated assistance to those official laboratories. (6) In order to ensure the appropriate specialisation, one specific European Union reference laboratory should be established for each of the specific categories of pests. Those categories should take into account the nature and biology of the pests, as reflected in their categorisation set out in Annex I, Part A and Annex II, Part A to Council Directive 2000/29/EC (3). In this view, European Union reference laboratories should be established for the following categories of pests: insects and mites, nematodes, bacteria, fungi and oomycetes, and viruses, viroids and phytoplasmas (which is an updated term for mycoplasms, as referred to in that Directive), HAS ADOPTED THIS REGULATION: Article 1 European Union reference laboratories are hereby established as regards quarantine pests provided for in Article 3 of Regulation (EU) 2016/2031 and as regards pests which are not included in the list of Union quarantine pests but which may, in accordance with Article 30(1) of that Regulation, fulfil the conditions for inclusion in that list, and on the basis of the categorisation set out in Directive 2000/29/EC: (a) a European Union reference laboratory for insects and mites; (b) a European Union reference laboratory for nematodes; (c) a European Union reference laboratory for bacteria; (d) a European Union reference laboratory for fungi and oomycetes; (e) a European Union reference laboratory for viruses, viroids, and phytoplasmas. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 95, 7.4.2017, p. 1. (2) Regulation (EU) 2016/2031 of the European Parliament of the Council of 26 October 2016 on protective measures against pests of plants, amending Regulations (EU) No 228/2013, (EU) No 652/2014 and (EU) No 1143/2014 of the European Parliament and of the Council and repealing Council Directives 69/464/EEC, 74/647/EEC, 93/85/EEC, 98/57/EC, 2000/29/EC, 2006/91/EC and 2007/33/EC (OJ L 317, 23.11.2016, p. 4). (3) Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (OJ L 169, 10.7.2000, p. 1).